Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Claims 21-28 and 30-41 are pending and will be considered for examination.

Allowable Subject Matter
Based on Applicant’s amendment, the indicated allowability of claims 21-40 is withdrawn in view of the newly discovered reference US 2007/0203811 A1 (“Hoopes”). Rejections based on the newly cited reference follows.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 26-28, 30, 31, 35, 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307149 A1 (“Jones”) in view of US 2007/0203811 A1 (“Hoopes”).
Claim 21: Jones teaches a computer-implemented method to render a graphical user interface (Fig. 2, "32") to display inventory data (p3aragraph [0002]), comprising:
by one or more computing devices (Fig. 1, “20”, “40”, and “50”);
receiving inventory data (Fig. 1, “42”) from one or more merchant computing systems (Fig. 1, “40”) that are each associated with one or more merchants (Fig. 1, “12”);
receiving, from a user computing device (Figs. 1 and 2, “20”), a product search request comprising a product query for a product (Fig. 3, “110”);
selecting one or more merchants that have the product associated with the product query in inventory (paragraph [0013], lines 1-6);
communicating, to the user computing device (Figs. 1 and 2, “20”), product data comprising the one or more merchants that have the product in inventory and a number of units of the product available for sale at each of the one or more merchants (Fig. 1 shows that computing device “20” communicates with the inventory database “42”); 
communicating, to the user computing device, a request to verify the number of units of the product available for sale at a particular merchant (paragraph [0020], lines 13-16 teaches auditing the product against the inventory database); and
based on a comparison of the inventory data from the merchant computing system associated with the particular merchant and the verifications (paragraph [0020], lines 13-16), updating the inventory data received from the merchant computing system to reflect the number of units of the product available for sale at the particular merchant (paragraph [0026], lines 1-8).
Jones does not teach aggregating a verification from the user computing device with verifications from one or more other user computing devices. However, Hoopes teaches aggregating a verification from the user computing device with verifications from one or more other user computing devices (Fig. 1, “18” teaches a first inventory check; Fig. 1, “26” teaches a second inventory check; Fig. 1, “30” teaches comparing first and second inventory checks with expected inventory data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Hoopes into the invention of Jones. One of ordinary skill in the art would have been motivated to do so because both Jones and Hoopes are directed to the field of auditing product inventory and Hoopes adds a second inventory check that can be used to double check any discrepancies found between the inventory check of Jones and the inventory data in the database. Adding the second inventory check of Hoppes to the invention of Jones would verify the accuracy of the inventory check of Jones.
Claim 22: The cited prior art teaches the limitations of claim 21 as noted above. Jones also teaches that the one or more merchants comprise physical merchant locations and online merchants (Fig. 1, “12” teaches a retail sales location).
Claim 26: The cited prior art teaches the limitations of claim 21 as noted above. Jones does not teach receiving, from a second user computing device, a subsequent product query; and communicating, to the second user computing device, subsequent product data, the subsequent product data comprising the particular merchant that has the product in inventory, the updated number of units of the product available for sale at the particular merchant, and the inventory metrics. However, Hoopes teaches a method for auditing inventory that receives, from a second user computing device, a subsequent product query; and communicates, to the second user computing device, subsequent product data, the subsequent product data comprising the particular merchant that has the product in inventory, the updates number of units of the product available for sale at the particular merchant, and the inventory metrics (Fig. 1, “18” teaches a first inventory check; Fig. 1, “26” teaches a second inventory check; Fig. 1, “30” teaches comparing first and second inventory checks with expected inventory data; Fig. 1, “34” teaches amending the database).
	Claim 27: The cited prior art teaches the limitations of claim 21 as noted above. Jones does not teach that the request to the user computing device is
presented to the user computing device in one or more of a popup advertisement, a banner advertisement, or an instant message. However, this limitation is not structurally involved in the elements of the recited system. This limitation is deemed to be nonfunctional descriptive material. The physical structure of the Applicant's system would be the same regardless of the
advertisement that was presented to a user. The difference between the
Applicant’s advertisement and the prior art content is merely subjective. Thus,
this nonfunctional descriptive material will not distinguish the claimed invention
from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385,
217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d
1031 (Fed. Cir. 1994) also see MPEP 2111.05).
	Claim 28: The cited prior art teaches the limitations of claim 21 as noted above. Jones does not teach communicating, to the user computing device, a notification that an amount of inventory at the particular merchant is ample when the number of units of the product available for sale at the particular merchant is greater than an expected requirement for the particular merchant; and communicating, to the user computing device, a notification that the amount of inventory at the particular merchant is not ample when the number of units of the product available for sale at the particular merchant is less than an expected requirement for the particular merchant. However, this limitation is not structurally involved in the elements of the recited system. This limitation is deemed to be nonfunctional descriptive material. The physical structure of the Applicant's system would be the same regardless of the notification provided to the user. The difference between the Applicant’s advertisement and the prior art content is merely subjective. Thus, this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05).
	Claim 30: This claim is rejected under the same rationale as set forth above in claim 21.
Claim 31: This claim is rejected under the same rationale as set forth above in claim 22.
Claim 35: This claim is rejected under the same rationale as set forth above in claim 26.
Claim 36: This claim is rejected under the same rationale as set forth above in claim 21.
Claim 37: This claim is rejected under the same rationale as set forth above in claim 22.
Claim 40: This claim is rejected under the same rationale as set forth above in claim 26.





Claims 23, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307149 A1 (“Jones”) in view of US 2007/0203811 A1 (“Hoopes”) and further in view of US 9,595,038 B1 (“Cavalcanti”).
	Claim 23: The cited prior art teaches the limitations of claim 21 as noted above. Jones also teaches that the request to verify the number of units of the product available for sale at the particular merchant (paragraph [0020], lines 7-18) further comprises determining that the user computer device (Fig. 1, “20”) accessed a server (Fig. 1, “40”) associated with the particular merchant (Fig. 1, “12”).
Jones does not teach that the server displays a website. However, Cavalcanti teaches a method for auditing inventory (col. 19, lines 8-15) that uses a server to display a website using HTML (col. 13, line 61 – col. 14, line 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Cavalcanti into the server of Jones. One of ordinary skill in the art would have been motivated to do so in order to display inventory data to the user in a graphical website.
Claim 32: This claim is rejected under the same rationale as set forth above in claim 23.
Claim 38: This claim is rejected under the same rationale as set forth above in claim 23.
Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307149 A1 (“Jones”) in view of US 2007/0203811 A1 (“Hoopes”) and further in view of US 2006/0186201 A1 (“Hart”).
Claim 24: The cited prior art teaches the limitations of claim 21 as noted above. Jones also teaches determining that the user computing device was proximate to a physical location associated with the particular merchant after the product data was presented on the user computing device (Fig. 1 shows that the computing device “20” is within the retail location “12”); and communicating the request to verify the number of units of the product available for sale at the particular merchant for display on a graphical user interface of the user computing device (paragraph [0020], lines 13-16 teaches auditing the product against the inventory database).
Jones does not teach determining a location of the user computing device associated with the product search request. However, Hart teaches determining a location of the user computing device associated with the product search (i.e. inventory) request (claim 1, lines 6-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Hart into the invention of Jones. One of ordinary skill in the art would have been motivated to do so in order to track the location of the user in the retail store.
Claim 33: This claim is rejected under the same rationale as set forth above in claim 24.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0307149 A1 (“Jones”) in view of US 2007/0203811 A1 (“Hoopes”) and further in view of US 2015/0178672 A1 (“Jones_2”).
Claim 41: The cited prior art teaches the limitations of claim 21 as noted above. Jones does not teach calculating inventory metrics associated with the particular merchant, including calculating an accuracy of the inventory data from the merchant computing system as compared to one or more aggregated verifications. However, Jones_2 teaches calculating inventory metrics associated with the particular merchant, including calculating an accuracy of the inventory data from the merchant computing system as compared to one or more aggregated verifications (paragraph [0003], lines 1-12 teaches a model that determines the accuracy of inventory counting).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Jones_2 into the invention of Jones. One of ordinary skill in the art would have been motivated to do so in order to make the inventory counting more accurate.



Allowable Subject Matter
Claims 25, 34, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25, 34, and 39 recite the following:

“…wherein calculating inventory metrics associated with the particular merchant further comprises: based on the one or more aggregated verifications, calculating a rate at which the number of units of the product is decreasing; and based on the rate at which the number of products is decreasing, calculating a likelihood that the particular merchant will have at least one unit of the product available for sale within a given period of time.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(ii) US 2013/0066897 A1 (“Ehrenberg”): Ehrenberg teaches auditing and validating inventory data (paragraph [0060]). However, Ehrenberg does not teach or suggest the limitations identified above.
(iii) “The inventory management system for automobile spare parts in a central warehouse” to S.G. Li et al. (“Li”): Li discloses an inventory management system for spare parts in a warehouse. However, Li fails does not teach or suggest the limitations identified above.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3684